The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/30/2019, the following is a Non-Final Office Action for Application No. 16556924.  

Status of Claims
Claims 1-20 are pending.
Claims 8-15 are withdrawn. 

Drawings
The applicant’s drawings submitted on 08/30/2019 are acceptable for examination purposes. 

Election/Restrictions
Applicant's election without traverse of the restriction dated 05/24/2022 in the reply filed on 07/25/2022 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 20190189259 A1) hereinafter referred to as Clark.

Clark teaches:
Claim 1. A robotic system for physical therapy, comprising: 
a stimulus device configured to generate a stimulus (¶0026 The patient treatment experience may include sense stimulation involving one or more of the five senses of the patient (sight, hearing, smell, taste, touch) and/or cognitive stimulation of the patient.); 
a set of external response sensors configured to sense and measure an external response discernible on a body of the user on application of the stimulus; a set of internal response sensors configured to sense and measure an internal response within the body of the user on the application of the stimulus from the stimulus device (¶0037 The experience generation system 106 generates and administers a patient treatment experience based on the customized therapy. In one implementation, the patient treatment experience includes patient sense stimulation and/or cognitive stimulation…); 
a user interface; and control circuitry configured to: receive an input via the user interface, wherein the input comprises a current health state and a target health state of the user; retrieve at least one priori stimulus from a knowledge database based on the received input (¶0074 The digital song or soundscape may then gradually slow down as it is played, without degradation of either notation, pitch, volume or velocity by controlling the music using a music instrument digital interface [MIDI control, by a target change, such as a preset target percentage reduction, a change set by patient or provider input of desired target percentages, or by AI guided target percentages that reflect clinical best practices. In addition to dynamically setting the starting digital song tempo to attempt to guide the patient to a targeted heart or respiration rate, or in the case of neurotransmitter imbalances, targeted biochemical levels, the patient's real time biometric response data may indicate that the target change is not being achieved. At this point, guided by AI algorithms, the treatment experience system 100 may dynamically recalibrate the real time music playback tempo and the target change for the reset tempo to a more achievable level of overall compliance with biometric values, patient experience, and clinical best practices.); 
determine a set of test stimuli specific for the user based on a combination of the current health state, the target health state, the retrieved at least one priori stimulus, and a trained Artificial Intelligence (AI)-based system (¶0040 It will be appreciated that the customized therapy may include one or more aggregations of therapies, including sense stimulation and/or cognitive stimulation. The experience generation system 106 analytically derives and targets the customized therapy for an individual patient using the patient experience generation system 106 and the patient intelligence system 110. The customized therapy executed by the treatment experience system 100 may be triggered by a sensor connected and/or ambient devices and software, animatronic life-like robots, ‘Carebots’, and other devices in various form factors, such as robotic humans, animals, toys, or other sensor connected devices, that monitor and detect changes in patient health, awareness and/or mood with their senses and thought as they impact patient experience factors. Examples of robotic devices that may be utilized for the treatment experience system 100 may be equipped with cameras to read facial expressions, sensors to capture vital signs, and speech recognition. Devices utilized by the treatment experience system 100 may meet the ISO 13482 standard for service robots.); 
control the stimulus device to provide the determined set of test stimuli to the user for a first test duration (¶0052 In another example, the desired resulting target change may be to slow the patient's respiration rate down during the song by targeted percentage, such as 15%. The algorithm reads the patient's beginning heart rate of 86 beat per minute and sets the matching MIDI tempo of the song playback to match 86 BPM. The treatment experience system 100 determines that a 3-minute song and a target ending heart rate will result in the targeted reduction of 15%; computes that a 5% reduction in heart rate per minute will result in the targeted endpoint heartrate of 73 BPM; and recalibrates the MIDI tempo for song playback to gradually slow down over the 3 minute song to end at a tempo of 73 BPM…); 
determine, based on the set of internal response sensors, a first set of responses within the body of the user from the provided set of test stimuli; determine, based on the set of external response sensors, a second set of responses discernible on the body of the user from the provided set of test stimuli (¶0052 In another example, the desired resulting target change may be to slow the patient's respiration rate down during the song by targeted percentage, such as 15%. The algorithm reads the patient's beginning heart rate of 86 beat per minute and sets the matching MIDI tempo of the song playback to match 86 BPM. The treatment experience system 100 determines that a 3-minute song and a target ending heart rate will result in the targeted reduction of 15%; computes that a 5% reduction in heart rate per minute will result in the targeted endpoint heartrate of 73 BPM; and recalibrates the MIDI tempo for song playback to gradually slow down over the 3 minute song to end at a tempo of 73 BPM. During the song playback, the treatment experience system 100 monitors the real time impact of the slowing MIDI tempo on the patient's biometrics, biochemicals and Vital Signs, and if the patient is not responding as desired, for example, the heart rate is not slowing down as desired, the treatment experience system 100 may reset the tempo to match the patient heart rate and start over trying to entrain a slowdown playback, with a new adjusted target…); and 
calibrate a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current health state, the target health state, and the trained Al-based system (¶0038 The characteristics of the patient treatment experience, such as the sound of a music playlist, may be controlled and automatically tuned specifically for the patient by accessing the real time and historical biometric readings, vital signs, machine learning and/or AI. For example, as the patient begins listening to the sound of a music playlist, the tempo, or Beats per Minute [BPM of the digital song may be recalibrated to match a biometric value of the patient in real time, such as heart rate…); and 
the stimulus device is re-configured with the calibrated set of stimulus parameters to apply a new stimulus to at least a portion of the body of the user for a second duration, wherein the use of the new stimulus shifts at least one condition of the user from the current health state towards the target health state (¶0052 In another example, the desired resulting target change may be to slow the patient's respiration rate down during the song by targeted percentage, such as 15%. The algorithm reads the patient's beginning heart rate of 86 beat per minute and sets the matching MIDI tempo of the song playback to match 86 BPM. The treatment experience system 100 determines that a 3-minute song and a target ending heart rate will result in the targeted reduction of 15%; computes that a 5% reduction in heart rate per minute will result in the targeted endpoint heartrate of 73 BPM; and recalibrates the MIDI tempo for song playback to gradually slow down over the 3 minute song to end at a tempo of 73 BPM. During the song playback, the treatment experience system 100 monitors the real time impact of the slowing MIDI tempo on the patient's biometrics, biochemicals and Vital Signs, and if the patient is not responding as desired, for example, the heart rate is not slowing down as desired, the treatment experience system 100 may reset the tempo to match the patient heart rate and start over trying to entrain a slowdown playback, with a new adjusted target...).

Clark teaches:
Claim 2. The robotic system according to claim 1, wherein the control circuitry is further configured to receive supplementary information via the user interface, wherein the supplementary information includes at least two of: physical characteristics of the user, a geography, a feedback from a physical therapy expert, a first set of dosages of a first set of medicines prescribed for the current health state of the user, and diagnostic information from at least one medical diagnosis test, wherein the received supplementary information is fed to the trained Al-based system in addition to the input of the current target health state and the target health state that is intended to be achieved for the user (¶0053 The treatment experience system 100 improves healthcare services and related technologies, including any underlying computer technologies, by optimizing the patient treatment experience, resulting in positive recovery and health for patients, lowered drug use and misuse, and reduced economic and human casualty costs associated with healthcare and drug misuse. ¶0059 Mind-body therapies are treatments that are meant to help the mind's ability to affect the functions and symptoms of the body. Complimentary medicine, or integrative medicine, when combined with traditional medicine, as many research studies have shown conclusively, can offer patients an improved mental state to heal faster, feel better about their clinical treatment and be discharged from a clinical setting sooner. The goal of integrative medicine is to maximize the wellness of the whole person, mind, body and spirit, not just an underlying disease or symptom, such as pain, stress, anxiety, or lack of mobility…).

Clark teaches:
Claim 3. The robotic system according to claim 1, wherein the control circuitry is further configured to identify, based on the set of internal response sensors, at least one of: a nerve that responds to at least one stimulus of the set of test stimuli, a muscle that responds to at least one stimulus of the set of test stimuli, or a change in an activity in a brain area on application of the set of test stimuli, in the first set of responses within the body (¶0034 In one implementation, the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multi-modal algorithms to analyze facial expressions, comparing real time and historical readings, such as multiple separate points on the face, eyebrows, eye corners, nose, mouth, head position and gaze for signs of depression, isolation, anxiety, neuropsychiatric disorders, somatoform disorders, unique changes produced by individual facial muscles or muscle combinations, and/or the like. The current level of the patient experience factor may be expressed, for example, as a numerical reading on a scale (e.g., 1-10), a visual depiction (e.g., a varying selection of emoticon faces), or through a historical comparison of self-reported, calculated or biometrically derived levels. ¶0044 The biometric response data may include, without limitation, body temperature, galvanic skin response (gsr), heart rate, respiration rate, blood pressure, heart rate variability, muscle tension, peripheral oxygen saturation (SpO2), hydration, ECG signal,…).

Clark teaches:
Claim 4. The robotic system according to claim 3, wherein the control circuitry is further configured to determine, based on the set of internal response sensors, a modus operandi of the identified nerve, the identified muscle, or a pattern of the identified change in the activity in the brain area on application of each stimulus of the set of test stimuli (¶0074 To aggregate general use templates, individual patient data is scrubbed of any unique patient specific identifiers in compliance with all applicable patient security and privacy guidelines, such as HIPPA, and then combined with additional aggregate patient therapy data to generate processed therapy data allowing the use of views, queries, rules based processing, algorithms and/or AI Machine Learning analysis, research and discovery of new and previously unknown combinations of complementary medicine, integrative medicine or alternative Therapy and traditional medicine to actively promote future patient discovery of individual ways to manage patient experience factors, lowering drug use and improving the patient experience by allowing the patient to positively control an aspect of their own therapeutic healing environment. AI and Machine Learning from the patient intelligence system 110 may redirect and constantly recalibrate the characteristics of the patient treatment experience administration, in a background mode or in real time.).

Clark teaches:
Claim 5. The robotic system according to claim 3, wherein the control circuitry is further configured to quantify, based on the set of internal response sensors, a level of response at the identified nerve, the identified muscle, or the brain area on application of each stimulus of the set of test stimuli (¶0459 The treatment experience system 100 contributes valuable, quantifiable insight to the Patient Experience Evaluation, sometimes represented by Survey Questions, as it reflects key areas of Patient Treatment and Clinical methods, highlighted in recent Medicare sponsored guideline Questions for assessing the Patient Experience…).

Clark teaches:
Claim 6. The robotic system according to claim 1, wherein the control circuitry is further configured to identify, based on the set of external response sensors, at least two of: a change in a facial expression on the user on application of at least one stimulus of the set of test stimuli on the user, a pattern of facial expression on the user on a sequential application the set of test stimuli on the user, a change in skin color, a body posture, a voice feedback from the user, and a level of pain or comfort experienced by the user based on a deviation in a current user behavior from a baseline behavior of the user (¶0031 The experience factor assessment system 102 may capture the patient experience data using a variety of techniques and devices as described herein. Further, the experience factor assessment system 102 may determine a current level of the patient experience factor using a variety of techniques based on the patient experience data. For example, the experience factor assessment system 102 may determine the current level of pain through self-reporting of pain levels of the patient on a numeric scale of 1 to 10, by inputs such as the patient responding to numeric prompts, pointing to or selecting a graphical series of facial expressions, pain-related body postures, facial recognition software enabled by a camera reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like…).

Clark teaches:
Claim 7. The robotic system according to claim 1, wherein the control circuitry is further configured to: determine whether an alteration is required in a first set of dosages of a first set of medicines prescribed for the current health state of the user, based on the application of the new stimulus to at least the portion of the body of the user for the second duration and the shift in the at least one condition of the user from the current health state towards the target health state; determine a second set of dosages for the first set of medicines that is different from the first set of dosages based on the determination that the alteration is required; and communicate a medicine dosage change recommendation report for the user to a prespecified user device of a health care provider, wherein the medicine dosage change recommendation report comprises the second set of dosages for the first set of medicines and a plurality of health indicators that indicates the shift in the at least one condition of the user from the current health state towards the target health state (¶0026 Some aspects of the presently disclosed technology involve the introduction, tracking and individual self-directed optimization of a customized therapy through a patient treatment experience to discover appropriate drug-alternative therapy options and combinations for managing patient experience factors, without additional drugs or in combination with lowered drug dosages, by monitoring and providing biometric feedback. The patient treatment experience may include sense stimulation involving one or more of the five senses of the patient (sight, hearing, smell, taste, touch) and/or cognitive stimulation of the patient.).

As per claims 16-20, the method tracks the system of claims 1, 3, 4, 5&6, 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3, 4, 5&6, 1 are applied to claims 16-20, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020246946 A1
KUTUB A M
Patient experience management system used by hospital and health institution, has server that comprises built in artificial intelligence based matrix and reports score, coefficient of variation, occurrence pattern, and trending
US 10376203 B2
Dullen; Deborah
Method and apparatus for the measurement of autonomic function for the diagnosis and validation of patient treatments and outcomes
US 20190221303 A1
Bennett; George B.
PERSONALIZED NUTRITIONAL RECOMMENDATIONS USING BIOMARKER DATA
US 20190175909 A1
Wagner; Timothy Andrew et al.
STIMULATION TO GUIDE PHYSICAL THERAPY
US 20190180851 A1
SIMHON; Eran et al.
System and method for predicting non-adherence risk based on socio-economic determinates of health
US 20190172571 A1
Ramaci; Jonathan E.
ENHANCED ASSISTIVE MOBILITY DEVICES
US 20190065970 A1
Bonutti; Peter M. et al.
ARTIFICIAL INTELLIGENCE AND/OR VIRTUAL REALITY FOR ACTIVITY OPTIMIZATION/PERSONALIZATION
AU 2014249335 A1
ETTENHOFER MARK L et al.
Enhanced neuropsychological assessment with eye tracking
NPL
Jiang F, et al.
Artificial intelligence in healthcare: past, present and future


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623